Case: 20-40465      Document: 00515886270         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 3, 2021
                                  No. 20-40465                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Alejandro Chaires,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 5:19-CR-2438-3


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Jose Alejandro Chaires appeals his convictions and within-guidelines
   range sentences for one count of conspiracy to conceal, harbor, or shield
   illegal aliens within the United States and three counts of concealing,
   harboring, or shielding illegal aliens within the United States.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40465       Document: 00515886270           Page: 2     Date Filed: 06/03/2021




                                      No. 20-40465


          In his first issue, Chaires argues that his trial counsel was ineffective
   because counsel (1) convinced him to plead guilty even though he is innocent,
   (2) did not fully explain his constitutional rights to him, (3) did not file written
   objections to the presentence report (PSR), and (4) should have negotiated
   and obtained a written plea agreement. He did not raise these claims in the
   district court, and the record is not sufficiently developed to allow the court
   to consider them. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
   Accordingly, we decline to consider these claims without prejudice to
   Chaires’s right to raise them in a 28 U.S.C. § 2255 motion. See id.
          Next, Chaires argues that the district court erred in applying a four-
   level enhancement under U.S.S.G. § 2L1.1(b)(5)(B) based on its finding that
   his coconspirators brandished a firearm during the offense. Here, the PSR
   provided that, at the time of Chaires’s arrest, agents found a loaded firearm
   with eight rounds of ammunition in the magazine inside the stash house.
   According to three material witnesses, two of Chaires’s coconspirators
   possessed a firearm and used the firearm to intimidate them. Chaires did not
   present any evidence to rebut the facts in the PSR, and the district court was
   therefore entitled to rely on those facts to make its sentencing
   determinations. See United States v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013).
   Given the information contained in the PSR, the district court did not clearly
   err in finding that it was reasonably foreseeable to Chaires that his
   coconspirators would use and brandish a firearm. See United States v.
   Cisneros-Gutierrez, 517 F.3d 751, 764-65 (5th Cir. 2008); U.S.S.G.
   § 1B1.3(a)(1)(B).
          AFFIRMED.




                                            2